DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, it is unclear how the flow restrictor and the actuation assembly are housing in identical housing as claim 1 sets forth that the flow restrictor and bypass portion (and the actuation assembly is part of the bypass portion) are in separate housings.  Appropriate correction is required.
With respect to claim 8, it is unclear if the actuation assembly is in a further separate housing than the housing of the bypass portion set forth in claim 1.  Appropriate correction is required.
With respect to claim 9, it is unclear how the screen is positioned between the flow restrictor and bypass portion in the embodiment now set forth in claim 1.  In 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 7-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 2016/0215595).
	With respect to claims 1 and 12, Lopez disclose a gravel pack assembly/method, comprising: a flow restrictor (206) coupled to a downhole string that is deployed in a borehole, wherein the flow restrictor forms a first fluid passageway (212) from a first location of the borehole directly into a housing of the flow restrictor (wherein in paragraph 20 Lopez et al. teaches that 206 and 208 may be otherwise positioned along the assembly and it would have been obvious to one having ordinary skill to have tried different positions such as above or below the screen, as these are one of a finite number of positions and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and thus the inlet 212 would open form a passageway from a first location of the borehole directly into a housing of the flow 

With respect to claim 8, Lopez disclose wherein the flow restrictor and the actuation assembly are housed in separate housings (see figure 3 and paragraph 20).
With respect to claim 9, as best understood, Lopez disclose further comprising a screen positioned along a section of the string, wherein the flow restrictor is positioned along a first end of the screen, and wherein the fluid bypass portion is positioned along a second end of the screen (see figure 3).
With respect to claim 10, Lopez disclose wherein the flow restrictor is an inflow control device (see paragraph 19).
	With respect to claim 11, Lopez disclose wherein the flow restrictor is an autonomous inflow control device (see paragraph 19).
With respect to claim 13, Lopez disclose further comprising: after completion of the gravel packing operation, actuating the sealing member to restrict fluid flow through the second fluid passageway (see paragraph 26).
With respect to claim 18, Lopez disclose a method to control fluid flow during and after a gravel packing operation, the method comprising: deploying a gravel pack assembly in a borehole, the gravel pack assembly comprising: a flow restrictor (206) coupled to a downhole string that is deployed in the borehole, wherein the flow restrictor forms a first fluid passageway from a first location of the borehole directly into a housing of the flow restrictor, and from the housing of the flow restrictor to a first location of an internal cavity of the string; a fluid bypass portion that forms a second fluid passageway .

5.	Claims 2-6, 14-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Fripp (USP 9,540,912).
	With respect to claims 2 and 19, Lopez does not disclose wherein the actuation assembly further comprises: a pressure barrier that initially forms a seal between the first chamber and a second chamber of the fluid bypass portion; and an electronically triggered device housed in the second chamber and operable to penetrate the pressure barrier to actuate the sealing member.  Fripp disclose an actuation assembly comprising a pressure barrier 222 and electronically triggered device 224 (see column 17 line 47 to column 18 line 7).  As both Lopez and Fripp disclose actuation assemblies, it would have been obvious to one having ordinary skill in the art at the time of the invention to 
	With respect to claim 3, Lopez in view of Fripp disclose wherein penetration of the pressure barrier generates a negative pressure in the second chamber, and wherein the negative pressure in the second chamber actuates the sealing member (see column 22 line 39-column 23 line 21).
With respect to claim 4, Lopez in view of Fripp disclose wherein the pressure barrier is a rupture disc or a burst disc (see column 18 lines 16-28).
With respect to claim 5, Lopez does not disclose wherein the actuation assembly further comprises a device operable to generate a positive pressure in the first chamber, and wherein the positive pressure in the first chamber actuates the sealing member.  Fripp disclose an actuation assembly comprising a pressure barrier 222 and electronically triggered device 224 that generates a positive pressure to actuate the sealing member (see column 17 line 47 to column 18 line 7).  As both Lopez and Fripp disclose actuation assemblies, it would have been obvious to one having ordinary skill in the art at the time of the invention to have substituted one for the other for the predictable results of providing an assembly to actuate the valve body from an open to closed position.
With respect to claim 6, Lopez in view of Fripp disclose wherein the device is stored in a second chamber of the fluid bypass portion that is initially sealed from the first chamber by a pressure barrier, and wherein the positive pressure generated by the device penetrates the pressure barrier before actuating the sealing member (see figure 5 of Fripp).

	With respect to claim 15, Lopez in view of Fripp disclose wherein the actuation assembly comprises an electronically triggered device, and wherein penetrating the seal comprises penetrating the seal with the electronically triggered device (see figure 5 of Fripp).
	With respect to claim 16, Lopez in view of Fripp disclose further comprising generating a negative pressure in the second chamber, wherein the negative pressure in the second chamber actuates the sealing member (see column 17 line 47 to column 18 line 7).
With respect to claim 17, Lopez in view of Fripp disclose further comprising generating a positive pressure in the first chamber, wherein the positive pressure in the first chamber actuates the sealing member (see column 17 line 47 to column 18 line 7).
With respect to claim 20, Lopez does not disclose wherein the actuation assembly comprises a device operable to initiate a chemical reaction, and the method .

Response to Arguments
6.	Applicant’s arguments and amendments filed 1/25/22, with respect to the rejection(s) of claim(s) 1-20 under Langlais have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lopez.  As noted above, the claims would have been obvious in view of Lopez. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

 8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Nicole Coy/Primary Examiner, Art Unit 3672